Title: To Benjamin Franklin from William Carmichael, 25 September 1784
From: Carmichael, William
To: Franklin, Benjamin


				
					Dear Sir
					Madrid 25th Septr. 1784
				
				Since I had the honor to answer Your Excellencys Letter of the 26th Ulto. from St. Ildefonso, this Court has judged proper to adopt a measure which it has had in contemplation for some time past, by finally concluding to send Mr Gardoqui late Consul General in England, to represent his Catholic Majesty in the Character of Chargé D’Affaires to the United States, with a commission however of Minister, in case, previous to his arrival or immediately after Congress shall think fit to name a Person in that Character here to replace Mr Jay & accordingly his appointments are those of Minister his Salary being 12000 hard Dollars with 2000 pistoles for his outfits.— This Gentleman is to embark before the middle of next month from Cadiz on board a Spanish Frigate ready for that purpose. The King defraying every expence of himself and suite on their passage. On finding that this Gentlemans mission would take place sooner than I expected, I took occasion of mentioning, tho’ not Officially, to his Excellency the Ct [Count] de Florida Blanca the nature of the new commission appointed to treat with the European Powers mentioned in your Letter Above-mentioned— Finding that his Excy did not appear altogether satisfied with this mode of negotiating, I endeavoured to convince him that the Measure had been adopted by Congress for the Convenience of the European Courts inclined to treat with the States. I have the honor to inform your Excy. of these Circumstances as it is proper they should be known to Messrs. Adams and Jefferson, from whom I have not had the pleasure of hearing since their Arrival at Paris, and I beg leave to sollicit your & their Advice for my Government, having been deprived

of every species of information from Congress since the 7th. of May 1783. Mr Gardoqui is known to Mr Adams and your Excy. & is principally chosen by the Court from a supposition that he will be agreable in America from his known affection to the Country & his Attachments to its Interests— He is a very well meaning Man & very sincerely disposed to promote & cultivate a lasting harmony between His Country & ours— The choice of him therefore for this mission may be considered as a proof of the good disposition of the Court, which tho’ hurt by the Silence of Congress, has manifested much Attention to the Objects relative to the interests of Individuals of America for which I have had occasion to have recourse to its Interference— Having no precise Information of the Nature of the Services rendered by the South Carolina Frigate or of the Sum expected for those Services, I shall make it a point to procure an Instruction for Mr Gardoqui to settle that business in America, which can be done with more dispatch there than in Europe, because the Ct [Count] de Galvez now on his way to the Havanna, was commander in cheif when that Frigate was employed & must be consulted from hence before any Step can be taken definitively satisfactory to the State of South Carolina— Not to omit any thing that may terminate this matter to the Satisfaction of the State, I shall write on the Subject to the Ct de Galvez whom I have the honor to know personally & endeavour to dispose him to render all the good Offices that may depend on him in the Arrangement of this Affair— With very respectful Compliments to Messrs Adams & Jefferson I have the honor to be with high regard & much Affection Your Excys Obliged & Most Humble Sert
				
					
						Wm. Carmichael
					
					His Excy. Benjamin Franklin—
				
			